Title: To John Adams from William MacCreery, 17 September 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Bordeaux September 17th. 1778
     
     I did my self the Honor to write you a few Lines from Nantes about 8 days ago, and left it on Monday last. On my arrival here the day before yesterday, I found several Letters from Baltimore for me—the latest dates were the 13th July. They contain nothing new but they—with some Virginia Papers down to the 17th. of the same Month give me much more pleasure and satisfaction than the Copy of a Letter which I saw ’tother day from Mr. Simeon D. to his Brother Silas which was intercepted by the English and publish’d in one of the London Evening Papers. I thank God that it does not seem in the least probably by my Accounts that we are to trust in any wise to “the Chapter of accidents for further successes.” On the contrary, the People are much more United in that Country than they ever were, the most obstinate Tory being now clearly convinced of the Wickedness and weakness of Great Britain. It is not to me surprizing that a few Men in whatever Station shou’d be call’d to account by Congress. It must be expected that some, out of our many and various characterised leaders will deserve it, and I hope that most Respectable Body will ever be forward in calling to account any and every Person whatever who is or shall be amenable for any Crime or supposed Crime, more espescially when it seems to concern the whole community. I assure you, that the Letter above refer’d to, has given me much uneasiness. It does however, afford me one comforting reflection, that the Americans will see it, and if there be any justice in what it contains respecting them, hope they will coolly reflect upon the impropriety of their conduct, and leave it no more in the power of Man to scandalize them so in Europe. If it be not so, hope the author will be sufficiently frightened to prevent his attempting a thing of the sort in future.
     There arrived here last Night a Brigantine with 140 hhds Tobacco from Baltimore. My Letters by her are dated the 20th. July and mention no news. I saw the Captain this morning who tells me they had a very long passage, and cou’d not tell me any thing whatever interesting to you or the Public. Another Prize of the Genl. Mifflin’s is arrived here last night from the Baltick. I saw two more of hers at La Rochelle and there is in all about 6 come in for her.
     I have the Honor to be with the greatest Respect Dear Sir Your very Humble Servt.
     
      Will M.Creery
     
    